Order entered July 9, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00242-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

                               No. 05-21-00360-CV

                       MOLLY WILKERSON, Appellant

                                         V.

                        MARK MALDONADO, Appellee

                               No. 05-21-00373-CV

         IN THE INTEREST OF M.C.M. AND M.A.M., CHILDREN

             On Appeal from the 366th Judicial District Court
                           Collin County, Texas
Trial Court Cause Nos. 366-53554-2020, 366-51795-2021, and 366-50778-2021

                                     ORDER

      On July 7, 2021, the court reporter filed the reporter’s record of the hearing

held on June 25, 2021 to determine whether appellant is indigent and entitled to a

free reporter’s record in the above-listed appeals. At the conclusion of the hearing,
the trial court found that appellant is not indigent. The record before the Court,

however, does not include a signed order with detailed findings supporting the trial

court’s ruling. See TEX. R. CIV. P. 145(f)(2). Accordingly, we ORDER Collin

County District Clerk Lynne Finley to file, within twenty days of the date of this

order, a supplemental clerk’s record with the trial court’s signed order with

detailed findings supporting its ruling that appellant is not indigent.

      We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Thomas Nowak, Presiding Judge of the 366th Judicial District Court;

Ms. Finley; Antoinette Varela, Official Court Reporter for the 366th Judicial

District Court; and, all parties.

                                               /s/    ROBERT D. BURNS, III
                                                      CHIEF JUSTICE